Citation Nr: 0711893	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for recurrent left 
shoulder instability; status post bankart's procedure (non-
dominant extremity).

2.  Entitlement to an effective date earlier than March 24, 
2003, for a separate evaluation for surgical scars of the 
right shoulder.

3.  Entitlement to an increased disability evaluation for 
postoperative residuals of a right shoulder dislocation, with 
limitation of motion currently rated as 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

This matter is on appeal from June 2003 and September 2004 
rating decisions by the Hartford, Connecticut, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served on active duty from October 1980 to 
November 1982. 

2.  On April 12, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant requesting that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


